Citation Nr: 1741203	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-10 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for residuals of a mouth injury.

2. Entitlement to service connection for a bilateral vision loss to include secondary to diabetes.

3. Entitlement to service connection for sleep apnea.

4. Entitlement to service connection for bilateral hearing loss.

5. Entitlement to service connection for diabetes mellitus, type II.

6. Entitlement to service connection for a heart disorder.

7. Entitlement to service connection for allergies.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to December 1983. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.
 
The Veteran testified in September 2016 before the undersigned. A transcript of the hearing is associated with the claims file. 

The record raises the issue of entitlement to service connection for residuals of dental trauma for the purpose of receiving VA dental treatment.  This issue, however, is not currently developed or certified for appellate review.  Accordingly, this matter is referred to the RO for appropriate consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The record indicates that the Veteran received regular treatment through VA until December 2012. No VA treatment records after that date have been associated with the claims file, and there is no indication that such records have been requested. As VA has an obligation to make reasonable efforts to obtain such records, and they are potentially relevant to all the claims discussed herein, remand is warranted to obtain updated VA treatment records. 38 U.S.C.A. § 5103A (c) (West 2014); 38 C.F.R. § 3.159 (c)(3) (2016).

With respect to his claims of entitlement to service connection for diabetes mellitus, bilateral vision loss (to include secondary to diabetes), and a heart disorder the appellant argues that these disabilities are secondary to Agent Orange exposure while serving in Okinawa. In this regard, while the Veteran did not serve in the Republic of Vietnam during the Vietnam War, at his September 2016 Board hearing he contended that he flew in planes which previously transported Agent Orange. In this regard, the undersigned notes that VA recently announced that certain individuals who performed service in the Air Force or Air Force Reserve who regularly operated, maintained, or served onboard C-123 aircraft known to have been used to spray herbicides during the Vietnam era will now be recognized as having been exposed to Agent Orange. While the appellant did not serve in the Air Force, given his period of service, given that the appellant served as an aviation operations specialist, and given that no development has been undertaken to see if he was exposed in a similar manner, the duty to assist requires further development to include securing the Veteran's complete military personnel records. 

With regard to the Veteran's claim for entitlement to service connection for allergies, he is competent to report that he has been diagnosed with allergies.  At his September 2016 Board hearing the Veteran asserted that his allergies began during active duty and that he sought treatment for them at the time. The service treatment records indicate that the Veteran was treated on several occasions for upper respiratory symptoms.  Given this evidence, VA should obtain an examination to determine the nature and etiology of his claimed allergies.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be contacted and requested to identify and all medical providers both VA and private who have treated the disorders at issue since December 2012.  Thereafter, the RO must undertake appropriate action to secure all identified records.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  The AOJ should contact the National Personnel Records Center and any appropriate other records center to secure the claimant's service personnel records.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  The AOJ should send a notice under the Veterans Claims Assistance Act of 2000 advising the appellant of the evidence required to substantiate his claims of entitlement to service connection for disorders claimed as due to Agent Orange exposure to include diabetes mellitus, type II, a vision disorder secondary to diabetes, and ischemic heart disease.  The AOJ should also provide notice addressing the claim of entitlement to service connection for sleep apnea secondary to renal calculi with microscopic hematuria.

5. Thereafter, the RO must contact the Joint Services Records Research Center and request that they review the appellant's service records, as well as any corresponding pertinent unit records dating from the period when the claimant purportedly served in Okinawa, and attempt to determine whether the claimant at any time performed service in a manner where he would have regularly maintained or served onboard any aircraft, to include C-123 aircraft, known to have been used to spray herbicides during the Vietnam era.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

6. Thereafter, schedule the Veteran for a VA compensation examination with an appropriate examiner to address the nature and etiology of his claimed allergies. The examiner must be provided access to the appellant's VBMS and Virtual VA files, and the examiner must indicate in the examination reports that these files were reviewed in conjunction with the examinations.  All indicated tests and studies should be completed, and the examiner should take a complete history from the Veteran regarding these claimed disabilities.  Following the examination the examiner must opine whether it is at least as likely as not, i.e, is there a 50/50 chance, that any diagnosed allergy disorder was incurred in or is otherwise related to the Veteran's active-duty service?  The examiner must discuss the Veteran's September 2016 Board hearing testimony that his allergies began during service. 

It is essential that the examiner provide a full explanation for all opinions expressed, citing to specific evidence in the file when necessary.  If the examiner is unable to provide an opinion in response to any of the above questions, he/she must discuss why this is the case.  Merely stating he/she cannot respond without resorting to mere speculation will not suffice.

7. The Veteran is to be notified that it is his responsibility to report for any examination and to cooperate in the development of the claim. The consequences for failing to report for any VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2016). In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any notice that was sent was returned as undeliverable.

8. If, after the development specified above has been completed, the AOJ determines that any additional development is warranted, to include the provision of additional VA examinations, such development must be performed. 

9. The AOJ must then review the aforementioned examination report to ensure that it is in complete compliance with the directives of this remand, and that the examiner has documented their consideration of all records contained in Virtual VA and VBMS, as appropriate. If any report is deficient in any manner, the AOJ must implement corrective procedures.

10. After undertaking any other development deemed appropriate, readjudicate the issues on appeal. If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This specifically includes the appellant's submission of medical opinion evidence linking the claimed disorders to service.  The Veteran is advised that the probative value of a medical opinion comes from its being factually accurate, fully articulated, and having a sound reasoning for the conclusions reached.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




